Citation Nr: 0604151	
Decision Date: 02/13/06    Archive Date: 02/22/06

DOCKET NO.  04-02 898	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for neuropathy of the right 
and left upper extremities.



REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

E. I. Velez Pollack, Associate Counsel




INTRODUCTION

The veteran had active service from October 192 to October 
1965.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of August 2003 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Buffalo, New York.  

In April 2005 the Board remanded the claim for a VA medical 
examination and opinion.  In a rating decision of October 
2005, the RO granted service connection for neuropathy of the 
right and left lower extremities.  The AOJ continued to deny 
service connection for neuropathy of the right and left upper 
extremities.

The appeal is REMANDED to the AOJ via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In April 2005 the Board remanded the claim for a medical 
examination and opinion.  The VA examiner was asked to 
determine any neuropathy of the left and right upper and 
lower extremities that may be present and their etiologies.  
In May 2005 a VA examination was conducted.  The examiner 
found that there was clinical evidence of mild diabetic 
neuropathy at best, that a nerve conduction test was needed, 
and that, despite the soft findings on exam, the diagnosis 
could not be eliminated.  In June 2005 a nerve conduction 
test of the upper and lower extremities was conducted.  In 
June 2005 the VA examiner issued an addendum to the opinion 
where she stated that she had reviewed the results of the 
studies and that the results support a diagnosis of a mild 
axonal neuropathy compatible with the veteran's history of 
diabetes mellitus.  No specific findings were made regarding 
the upper and lower extremities, instead, the examiner issued 
a general finding of neuropathy.  However, in April 2000, a 
private examiner noted a report of numbness in a glove 
distribution compatible with possible neuropathy.

Furthermore, the Board notes that in the case of Stegall v. 
West, 11 Vet. App. 268 (1998), the United States Court of 
Appeals for Veterans Claims ("the Court") held that a remand 
by the Board imposes upon the Secretary of the VA a 
concomitant duty to ensure compliance with the terms of the 
remand.  It was further held that where the remand orders of 
the Board are not complied with, the Board errs in failing to 
insure compliance.  The Court also noted that its holdings in 
that case are precedent to be followed in all cases presently 
in remand status.  Id.  In the April 2005 remand the Board 
requested that the RO determine the credentials of the VA 
examiners, WT and KM, who conducted the July 2003 VA 
examinations.  A report of contact dated in May 2005, states 
that the July 2003 exam was done by a general practitioner 
and that the only C and P examiner was a general 
practitioner.  Therefore, the Board finds the credentials 
have been established.

Accordingly, the claim is remanded for the following action:

The AOJ should request a clarification 
from a VA medical examiner, as to 
whether the veteran has diabetic 
neuropathy of the upper extremities.  
The diagnosis should be specifically 
ruled in or out.  The examiner should 
establish their credentials (M.D., RN, 
D.O. PAC, etc).  The claims file should 
be made available to the examiner.

If upon completion of the above action the claim remains 
denied, the case should be returned after compliance with 
requisite appellate procedure.  The appellant has the right 
to submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



 
 
 
 

